Citation Nr: 0617876	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right shoulder 
disorder.

2. Entitlement to service connection for prostatitis.

3. Entitlement to service connection for urethritis.

4. Entitlement to service connection for left knee disorder.

5. Entitlement to service connection for left hip disorder.

6. Evaluation of residuals of injury to the left forearm, 
currently evaluated as 20 percent disabling.

7. Entitlement to an initial compensable evaluation for left 
shoulder disorder prior to June 23, 1999, and a rating in 
excess of 10 percent from June 23, 1999.

8. Entitlement to an initial compensable evaluation for 
residuals of a left heel fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Claims for service connection for a right eye disorder and 
allergic rhinitis (claimed as sinusitis) were granted by the 
RO in August 2005 and so appeals concerning those claims are 
no longer before the Board.  Also, a separate 10 percent 
rating was granted for a left forearm scar in August 2005.  
The veteran was informed of that decision and of his right to 
appeal it.  There is no information in his claims folder that 
he has appealed that decision and so the rating assigned is 
not considered to be before on appeal at this time.


FINDINGS OF FACT

1.  Right shoulder disorder was not manifest in service and 
is unrelated to service.  

2.  There is no current medical diagnosis of prostatitis and 
benign prostatic hypertrophy was not manifest in service and 
is unrelated to service.  

3.  There is no current medical diagnosis of urethritis.  

4.  Left knee disorder was not manifest in service or within 
one year of separation and is unrelated to service.  

5.  Left hip disorder was not manifest in service and is 
unrelated to service.  

6.  Prior to June 23, 1999, the veteran had left shoulder 
arthritis by X-ray and some left arm limitation of motion, 
but he did not have limitation of motion of the left arm to 
the shoulder level or its functional equivalent.

7.  From June 23, 1999, the veteran has left shoulder 
arthritis by X-ray and some left arm limitation of motion, 
but he does not have limitation of motion of the left arm to 
the shoulder level or its functional equivalent.

8.  The veteran does not have severe incomplete paralysis of 
the left ulnar nerve or its functional equivalent.

9.  The veteran does not have moderate deformity of his left 
heel or moderate foot disability.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Service connection for prostatitis and benign prostatic 
hypertrophy is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for urethritis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Service connection for a left knee disorder is not 
warranted and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5.  Service connection for a left hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

6.  The criteria for a disability rating in excess of 20 
percent for residuals of left forearm injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.124a, Diagnostic Code 8716 (2005).

7.  The criteria for a 10 percent rating for left shoulder 
disorder for the period from February 6, 1992 to June 23, 
1999 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5010-5003 (2005).

8.  The criteria for a disability rating in excess of 10 
percent for a left shoulder disorder from June 23, 1999 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5010-5201 (2005).

9.  The criteria for a compensable rating for residuals of a 
left heel fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5299-
5273 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A. Right shoulder disorder.

The veteran complained of shoulder problems in service in 
November 1975 and May 1976.  In November 1975, shoulder 
X-rays were negative and the diagnosis was possible rotator 
cuff syndrome.  His right shoulder was normal on service 
discharge examination and its range of motion was normal on 
VA examination in 1996.  Joint pains in the arms was 
diagnosed on VA examination in 2002.  The June 2005 VA 
examination shows a current diagnosis of right shoulder 
strain with normal X-ray.  However, the evidence indicates 
that this is unrelated to service.  The veteran was normal on 
service discharge examination and the examiner in 2005 
indicated that there was only one citation of strain in the 
right shoulder with a normal examination during the veteran's 
service time, and that this was in the late 1970's.  The 
examiner stated that now, 30 years later, it is difficult to 
state that the problem in the 1970's is the cause of the 
problem now, without resort to unfounded speculation.

While the veteran asserts that his current right shoulder 
disability is due to an incident in service, he is not 
competent to indicate its etiology because he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

B. Prostatitis.

Prostatitis was not shown in service and the veteran's 
genitourinary system was normal on service discharge 
examination.  Additionally, prostatitis is not currently 
shown.  Although it was suspected and might have been present 
in 1993, the examiner in 2005 indicated that there was no 
evidence of it in the veteran's urology notes or on his 
examination that day.  Accordingly, the Board concludes that 
the veteran does not have chronic prostatitis.  Absent a 
current disability, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 323 (1992).

The veteran does have benign prostatic hypertrophy according 
to 2002 and 2005 VA examinations.  However, it was not 
diagnosed in service.  Additionally, the 2005 examiner 
indicated that it was not related to any urethritis or 
prostatitis that the veteran had in service, and the VA 
examiner in 2002 believed that it developed due to aging, and 
without previous provocation.  

Since the evidence shows that he does not have prostatitis, 
and that his benign prostatic hypertrophy was not manifest in 
service and is unrelated to service, service connection is 
not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran contends that the symptoms that led to the 
diagnosis of urethritis in service are similar to those from 
which he now suffers which have a diagnosis of prostatitis.  
However, his opinions about what disorders he has now and 
whether the disorder he has now is the same as what he had in 
service are of no probative value.  Medical expertise is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  



C. Urethritis.

Service medical records show that the veteran had urethritis 
in service in 1962, 1966, 1967 and 1974.  However, his 
genitourinary system and microscopic urinalysis were normal 
on service discharge examination in August 1976.  Also, the 
2005 examiner examined the veteran and reviewed his urology 
notes and found that there was no evidence of urethritis 
currently.  Therefore, the Board concludes that he does not 
have urethritis.  In the absence of a current diagnosis of 
urethritis, service connection can not be established for 
urethritis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 43-144 (1992). 

D. Left knee disorder.

No left knee problems are reported in service medical records 
and the veteran's left knee was normal on service discharge 
examination. There was minimal degenerative change by X-ray 
on VA examination in 2002.  However, this was not manifest 
within one year of service discharge so its service 
incurrence can not be presumed.  Additionally, the examiner 
who examined the veteran in 2005 indicated that it was not 
possible to state that the veteran's diagnosed postoperative 
torn meniscus disability is the result of injury in 1964 
without resort to unfounded speculation.  

In the absence of satisfactory evidence of an in-service left 
knee disease or injury and of any competent evidence of a 
nexus between the current left knee disorder and service, or 
of left knee arthritis within one year post-service, service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

The veteran testified in 2003 that he suffered left knee 
injury in the same incident that resulted in the fracture of 
his heels in service (a jump from a second story), and he 
told this to the 2002 examiner also.  He further states that 
the surgeon who operated on his left knee in 1996 told him 
that the left knee disorder was a direct result of the 
fracture to his feet in 1964.  However, these statements from 
him are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

E.  Left hip disability.

A left hip injury is not shown in service.  No left hip 
problems are shown in service medical records and the 
veteran's left hip was normal on service discharge 
examination.  The Board finds this more probative, as to 
whether there was a left hip injury in service, than the 
veteran's 2003 testimony that he suffered left hip injury in 
the same incident that resulted in the fracture of his heels 
in service (a jump from a second story).  

A 2005 VA examination reports a current diagnosis of left hip 
strain, so the Board concludes that there is current left hip 
disability.  However, the examiner could find no 
documentation of any problem with the left hip in service and 
in his opinion, it was not possible to connect the present 
hip problem with the injury in 1964 without resort to 
unfounded speculation.  Thus, the preponderance of the 
evidence indicates that there is no nexus between the current 
left hip strain and any left hip injury in service.  Even if 
a left hip injury did occur in service, the veteran is not 
competent to indicate that his current left hip strain is due 
to it.  Medical evidence is required.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

The most recent examination in 2005 indicated that left hip 
X-rays were normal and that the diagnosis is left hip strain.  
Accordingly, the provisions for presumptive service 
connection for arthritis are not for application.  Even if 
they were, they would be unfavorable because left hip 
arthritis was not manifest within one year of service 
discharge.  

In light of the above, service connection for left hip 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.



II.  Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.

Functional impairment warranting a higher rating can be due 
to pain supported by adequate pathology, weakness, atrophy, 
lack of coordination and endurance, etc.  38 C.F.R. §§ 4.40, 
4.45.

The appeals for higher ratings for the left arm, left 
shoulder, and left heel disorders are from initially assigned 
disability ratings.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  

Residuals of injury to the left (minor) forearm, currently 
evaluated as 20 percent disabling.

There is currently a 20 percent rating in effect under 
Diagnostic Code 8716, from February 1992.  This follows an 
appeal of an initial rating.  Diagnostic Code 8716 permits a 
20 percent rating when there is moderate incomplete paralysis 
of the ulnar nerve of the minor upper extremity, and a 30 
percent rating when there is severe incomplete paralysis of 
it.  It indicates that complete paralysis is present when 
there is a griffin claw deformity, due to flexor contraction 
of the ring and little fingers, atrophy very marked in the 
dorsal interspace and thenar and hypothenar eminences, loss 
of extension of the ring and little fingers, and inability to 
spread the fingers or reverse, and there is inability to 
adduct the thumb and flexion of the wrist is weakened.  

The veteran's complaints on examination in 2005 were of pain 
in the left forearm, radiating down into the distal part of 
the forearm.  The function of the wrist and elbow were 
completely normal with a full range of motion and no 
abnormality in the range of motion of either the wrist or 
forearm even though the veteran complained of minimal 
discomfort with motion of the wrist and elbow.  The 2000 VA 
examination similarly showed a full and normal range of 
motion of the wrist and elbow.   

Additionally, the April 2002 VA neurological examination 
showed that strength testing in the left upper extremity 
muscles, including for finger flexion and thumb to finger 
exercises, was good.  There was an assessment of severe 
neuralgia of the left forearm in November 1993, with 
complaints of such but no clinical findings reported.  In 
harmony with the other VA examination reports, a June 1996 VA 
examination report indicates that there was a full range of 
motion of the elbow and forearm, and it found that there was 
no gross evidence of neurologic disease.  An October 1993 VA 
examination report showed only slightly decreased left grip 
but no other evidence of motor involvement.  Furthermore, 
electromyography in June 1997 revealed that the left ulnar 
motor and sensory responses were normal and there was no 
evidence of left ulnar mononeuropathy.  A basis to increase 
the veteran's rating to 30 percent under Diagnostic Code 
8716, including via 38 C.F.R. §§ 4.40, 4.45 does not exist.  
The examiner in 2005 indicated that there was no change with 
repetitive motion.  Thus, the evidence shows that severe 
incomplete paralysis of the ulnar nerve, or its functional 
equivalent, is not present or nearly approximated.  

Other codes should be discussed.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).

There is no median nerve or radial sensory nerve impairment 
currently as shown by the June 1997 electromyogram.  
Therefore, a rating under the median nerve or under the 
musculospiral nerve (radial nerve) (see 38 C.F.R. § 4.124) is 
not warranted.  

The only actual nerve impairment shown on nerve conduction 
study in June 1997 was to the left musculocutaneous nerve.  
The study indicated that the impairment was wholly sensory.  
Under 38 C.F.R. § 4.123, the maximum rating which can be 
assigned for neuritis which is wholly sensory is that for 
moderate.  In the case of the musculocutaneous nerve, 
moderate incomplete paralysis warrants a 10 percent rating.  
However, providing a separate rating for the musculocutaneous 
nerve would be pyramiding (38 C.F.R. § 4.14 prohibits 
compensation of the same impairment twice) for the period of 
time during which the 10 percent rating has been granted for 
the tender left forearm scar (since July 16, 1993), and the 
veteran still has time to appeal the effective date of the 
decision assigning July 16, 1993 as its effective date, as 
that decision was rendered in August 2005.  Pain (abnormal 
sensation) is compensated under Diagnostic Code 7804.  The 
June 1997 study report indicates that the surgical scar 
traverses the expected location of the nerve and that the 
study was likely abnormal because of the previous 
trauma/surgery.  The clinician's interpretation that same day 
was similarly that the electromyogram revealed mild sensory 
deficit over the previous surgery incision.

The veteran's assertions of a greater degree of impairment 
are outweighed by the repeated objective findings by trained 
health care providers.  38 C.F.R. § 4.124 was re-stated 
during the course of the claim, but the amendments made in 
doing such were non-substantive and do not affect the outcome 
of this claim.

Compensable evaluation for left (minor) shoulder disorder 
prior to June 23, 1999, and a rating in excess of 10 percent 
from June 23, 1999.  

The veteran's left arm is his minor arm.  Limitation of 
motion of the minor arm warrants a 20 percent rating when it 
is limited to the shoulder level or to midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Normal arm abduction and forward elevation are to 180 
degrees.  38 C.F.R. § 4.71a, Plate II.  If there is X-ray 
evidence of arthritis and some limitation of motion of the 
arm, but not to the extent required for a compensable rating 
under Diagnostic Code 5201, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The preponderance of the evidence indicates that the 
veteran's left shoulder was 10 percent disabling, but no more 
than 10 percent disabling, prior to June 23, 1999.  A VA 
examination examiner in 1993 indicated that the veteran uses 
both of his hands and that his trapezia and 
sternocleidomastoid strength was within normal limits.  That 
report also shows that the veteran's motor systems showed no 
asymmetry, involuntary movements, weakness, or atrophy, and 
that his muscle tone was within normal limits, and that 
coordination was intact with finger to nose, and that pain 
was intact.  

The veteran complained of left shoulder pain on VA 
examination in 1996.  His range of motion of his shoulder was 
normal then, but there were slight degenerative changes of 
the acromioclavicular joint, and an evaluation in June 1997 
showed that there was left shoulder limitation of motion, per 
Plate II.  Accordingly, per 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, a 10 percent rating is warranted, as there was 
X-ray evidence of arthritis and some limitation of motion.  A 
rating higher than this prior to June 23, 1999 is not 
warranted because he did not have limitation of motion to the 
shoulder level.  Abduction was to only 80 degrees only once, 
in June 1997, and all other reported ranges then and earlier 
and up to June 23, 1999 were well above the shoulder level.  
The veteran had full passive abduction on VA examination in 
March 1992.  Only active abduction was limited.  Other 
shoulder motions appear to have been normal and motor was 5/5 
throughout.  The 1993 VA examination revealed normal trapezia 
and sternocleidomastoid strength and no motor system 
asymmetry, weakness, or atrophy and normal muscle tone and 
coordination intact finger to nose.  Shoulder range of motion 
was normal on VA examination in 1996. The worst weakness was 
4/5 in June 1997, and the second worst was 5-/5 in April 
1998.  He did not have limitation of motion of the left 
shoulder to the shoulder level, or its functional equivalent, 
including when 38 C.F.R. §§ 4.40, 4.45 are considered. 

Since June 23, 1999, no more than a 10 percent rating is 
warranted.   

A full range of motion of the veteran's left shoulder was 
present according to the 2005 VA examiner.  Pain started at 
90 degrees but the veteran moved the shoulder easily up to 
150 degrees and then complained of more pain and moved the 
shoulder slowly up to 180 degrees.  There was no evidence of 
muscle atrophy, change on repetitive motion, muscle problems, 
fatigability, incoordination, or other problems evident that 
would have an impact on or involve left shoulder.  
Examinations in 2002 revealed that he had good deltoid, 
triceps, and biceps strength, and that he could lift himself 
with his arms while seated, and adequate rapid alternating 
motion.  He was robust and muscular and had good muscle tone 
and no atrophy.  Similar findings to those reported on 
examinations in 2005 and 2002 were reported in 2000, and he 
could forward elevate and abduct his left arm to 160 degrees.  
He did not appear to be in any pain on examination through 
rapid range of motion and against resistance and he had no 
symptoms and demonstrated no weakness.

Clearly, there is significant motion and functional ability 
beyond the shoulder level currently, and so a rating higher 
than 10 percent is not warranted under Diagnostic Code 5201.

For both the periods before and after June 23, 1999, the 
Board concludes that Diagnostic Codes 5200, 5202, and 5203 
are not applicable as there is no evidence of ankylosis of 
the scapulohumeral articulation, other impairment of the 
humerus or impairment of the clavicle or scapula, and that no 
other codes are appropriate.  The veteran denied instances of 
dislocation or recurrent subluxation in June 2005, and there 
is no evidence of scapulohumeral articulation ankylosis; loss 
of the head, nonunion, fibrous union, or malunion of the 
humerus; or clavicle or scapula nonunion or malunion.

The Board concludes that the disability has not changed 
during significantly during the rating period and that a 
uniform rating is warranted.

Initial compensable evaluation for residuals of a left heel 
fracture.

This is rated by analogy under Diagnostic Code 5299-5273.  
Code 5273 provides for a 10 percent rating when there is 
malunion of the os calcis or astragalus, with moderate 
deformity.  The examination reports show that he does not 
have malunion with moderate deformity.  The 2005 VA 
examination report, for instance, shows that the heel is 
normal in appearance and a June 1996 left heel X-ray showed a 
normal exam.  The Board has also considered Diagnostic Code 
5284.  Butts, 5 Vet. App. at 538.  Under that code, a 10 
percent rating is warranted when there is moderate foot 
injury.  

The term "moderate" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  For example, a 
10 percent rating (which is the rating assignable under 
Diagnostic Code 5284 for "moderate" foot injury) may also 
be assigned in cases where there is hallux valgus that has 
been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5280; or where all toes of a foot are hammer 
toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282; or where 
the great toe has been amputated without metatarsal 
involvement, see 38 C.F.R. § 4.71a, Diagnostic Code 5171.  
The veteran's disability does not rise to such levels.  In 
other words, it is not the sort of disability contemplated by 
the rating criteria for a 10 percent rating, in this case 
under Diagnostic Code 5284.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a higher initial rating. 

The veteran complained of tenderness on compression of the 
left heel on VA examination in 2005, but there was no obvious 
swelling or redness noted.  Additionally, he walked 
completely normally and had a full range of motion of the 
ankle with no significant problems noted in 2005.  Even when 
38 C.F.R. §§ 4.40, 4.45 are considered, a moderate foot 
injury or its functional equivalent can not be found.  The 
2005 examination showed that the strength in his foot was 
normal, and that there was no weakened movement, excessive 
fatigability, or incoordination.  The examiner indicated that 
it did not appear that there was any significant pain or that 
any increase in the pain or repeated use of the foot would 
have any significant limitation on the functional ability.  
The earlier reports similarly show no significant impairment.  
On VA examination in 2002, he could walk on his toes and 
heels and his strength in his anterior tibials, 
gastrocnemius, and peroneal muscles was good.  Similarly, on 
VA examination in 2000, strength in these muscles and the 
toes was good and there were no fasciculations or atrophy.  
He had some awkwardness when walking on his heels, and 
slightly slow interpretation of joint sense, and had jogged 
poorly on examination in 2002.  He also had some awkwardness 
when walking on his heels on VA examination in 2000, but the 
impairment present is not enough to find moderate foot 
injury.  The June 1996 examination report is similar to the 
reports above, and so are the 1992 and 1993 examination 
reports.

While the veteran asserts that there is greater impairment, 
the objective reports from trained health care providers over 
a long period of time are deemed to be more probative.  The 
Board has reviewed the rating schedule and finds that no 
other codes are appropriate.  In cognizance of 
38 C.F.R. § 4.59, the Board has considered the 
representative's June 1999 argument that this disability 
warrants a 10 percent rating, due to functional impairment 
from left heel arthritis.  However, left heel arthritis is 
not shown.  

Neither Diagnostic Code 5273 nor 5284 provide for a zero 
percent rating, but a zero percent rating will be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  

Per Fenderson, the Board concludes that the disability has 
not significantly changed and that a uniform rating is 
warranted.

Extraschedular consideration

The veteran indicated in November 1993 that he can not earn a 
living in his profession in the HVAC/appliance repair 
service.  However, the medical reports show substantial 
ability remains in the veteran's left upper and lower 
extremities and that there is not any substantial significant 
increase in severity of symptoms in them on use.  38 C.F.R. § 
3.321(b)(1) (2005) indicates that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

After reviewing the record, the Board finds that there has 
not been marked interference with work due to the 
disabilities at issue and there have been no recent 
hospitalizations due to the disabilities at issue.  
Impairment outside of the norm is not demonstrated, and the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against greater benefits 
than indicated by this decision and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a June 2004 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the August 2005 supplemental 
statement of the case.

VA has satisfied its duty to notify.  VA provided the 
requisite notification in June 2004.  The Board acknowledges 
that the notice was sent to the veteran after the decisions 
that are the basis for this appeal.  In this case, however, 
the unfavorable RO decisions that are the basis of this 
appeal were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  Where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice was provided before the last supplemental statement of 
the case. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date for higher 
ratings for the forearm, heel fracture, and shoulder 
disabilities are harmless, because higher ratings are denied 
for the left forearm and heel disabilities and because a 
uniform rating is being assigned for left shoulder 
disability.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, VA medical records, and VA 
examination reports.  Additionally, the veteran stated in 
August 2004 that he had sent VA all the evidence he was able 
to obtain and he asked VA to make a decision on the evidence 
of record.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for right shoulder disorder is denied.

Service connection for prostatitis is denied.

Service connection for urethritis is denied.

Service connection for left knee disorder is denied.

Service connection for left hip disorder is denied.

A higher rating for residuals of injury to the left forearm 
is denied.

A 10 percent rating for left shoulder disorder for the period 
from February 6, 1992 to June 23, 1999 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A rating in excess of 10 percent for left shoulder disorder 
from June 23, 1999, is denied.

An initial compensable evaluation for residuals of a left 
heel fracture is denied.





______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


